Citation Nr: 0928816	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a rib 
cage injury.  

3.  Entitlement to service connection for residuals of a 
spleen injury.  

4.  Entitlement to service connection for a disability of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction is with the RO in Portland, Oregon.  

In his November 2006 substantive appeal, the Veteran 
requested a hearing before a member of the Board.  He 
cancelled that request in a writing received by VA in June 
2009.  

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An inservice stressor has not been verified.  

2.  The veteran did not suffer an injury of his rib cage 
during service.  

3.  The Veteran does not have a disability of his spleen.  


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).

2.  The criteria for service connection for residuals of a 
rib cage injury have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection for residuals of a 
spleen injury have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record 
must contain corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
treatment records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  

The Veteran reports that he has PTSD as the result of several 
personal assaults during service.  

VA will not deny a claim for service connection based on 
personal assault without first providing the claimant with 
this certain specific notice.  38 C.F.R. § 3.304(f)(3).  This 
includes telling the claimant that sources other than the 
Veteran's service records may corroborate the Veteran's 
account; such sources include the following:  Records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians, 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Id.  

38 C.F.R. § 3.304(f) also provides that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  This regulation 
then provides a non-exhaustive list of examples of behavior 
changes as follows:  A request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  

A letter consistent with the notice requirements of 38 C.F.R. 
§ 3.304(f)(3) was sent to the veteran by the RO in October 
2004.

In June 2004, VA received claims from the Veteran for the 
following disabilities:  (1) hearing loss, (2) tinnitus, (3) 
injury left ribcage due to assault, (4) spleen damage, (5) 
back condition due to spinal tap and/or assault, (6) sinus 
condition due to asbestos and other chemicals, (7) PTSD, (8) 
neck, back, due to motor vehicle accident treated at 
Crailsham gunnery range and involving a jeep rollover

In November 2004, the Veteran underwent VA examinations.  
These included a November 2, 2004 examination with regard to 
claims for service connection for a low back disability and 
residuals of injury to his ribs; a November 9, 2004 
examination with regard to his claim for service connection 
for residuals of an injury to his spleen; a November 9, 2004 
examination with regard to a claim for service connection for 
headaches (which is not on appeal); a November 15, 2004 
psychiatric examination with regard to his claim for service 
connection for PTSD; and a November 16, 2004 examination with 
regard to a claim for service connection for hearing loss 
(which is also not on appeal).  

Only those issues listed on the title page are before the 
Board but the examination reports related to the other issues 
are pertinent to this appeal because those reports contain 
the Veteran's descriptions of the alleged inservice incidents 
common to the claims on appeal.  

The Veteran points to three different events, or sets of 
events, as giving rise to his claims:  

First, he alleges that he was beaten by a fellow soldier 
while on a 24 hour leave during basic training.  This he has 
told VA examiners resulted in PTSD and the residuals of 
physical injuries.  

Second, he alleges that he suffered personal sexual assaults 
and near daily sexual harassment from fellow soldiers while 
stationed in Germany.  This he contends also led to his PTSD.  

Third, he alleges that he was in a motor vehicle accident, a 
jeep rollover, during service which resulted in physical 
injuries, including injuries to his spine.  A VA examiner has 
stated that if he was in the accident that he describes that 
such could have caused PTSD.  

None of these alleged events are documented or corroborated 
in the claims file.  Nor is there any reason to expend 
resources in an attempt to verify the occurrence of any of 
these events because the Veteran has stated that none of the 
events were ever reported or documented.  

Service treatment records, including inpatient treatment 
records from several admissions at Beaumont Hospital, and 
service personnel records are associated with the claims 
file.  These records fail to disclose any of the three events 
alleged by the Veteran.  That does not per se mean that the 
events did not occur.  Rather, the Board, as fact finder, 
must consider the entire record in coming to a conclusion as 
to whether these events reported by the Veteran did or did 
not occur.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (stating that the Board has "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.").  The Court of Appeals for the Federal 
Circuit (Federal Circuit) has also provided that "the Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).

The November 2, 2004 VA fractures and bone disease 
examination was conducted in response to the Veteran's claims 
for service connection for lumbar and cervical spine 
disabilities, and residuals of injury to his rib cage.  
Recorded in the report of is the Veteran's account of an 
alleged personal assault as follows:  

The veteran states that he was assaulted 
while they were visiting Juarez, Mexico, 
that the fellow soldier struck him to the 
side of the head with his fist causing 
him to fall across a concrete curb 
hitting the side of his head, injuring 
his neck and causing him to lose 
consciousness for a short period of time.  
When he awoke from that unconscious state 
he was being kicked repeatedly in the 
back and ribcage.  

The examination report includes the Veteran's account that 
the morning after the alleged assault a noncommissioned 
officer referred him to sick call and he was subsequently 
hospitalized and a spinal tap was performed.  He reported 
that since that time he has had intermittent episodes of low 
back pain and that he recently had more severe symptoms 
including burning pain in the lower extremities.  He also 
reported that he had worked in construction over the years 
since service.  Finally, he reported that he did not tell 
anyone about the assault because the soldier who allegedly 
beat him threatened his life should he speak out.    

This examination report also includes the Veteran's account 
of the alleged motor vehicle accident during service, 
recorded by the examiner as follows:  

Regarding the veteran's claim for 
cervical spine, the veteran states that 
while stationed in Germany he was 
involved in a motor vehicle accident in 
which he and a fellow soldier were test 
driving a recently repaired jeep when the 
driver lost control of the jeep causing 
it to flip over five times and land on 
top of the driver and the veteran.  He 
states that this accident was witnessed 
by several enlisted personnel and several 
officers but was never reported in order 
to avoid punitive action.  

X-rays of the Veteran's lumbar spine showed mild degenerative 
arthritic changes at L3-4 and wedging at L1.  Thoracic x-rays 
revealed mild arthritic changes, and noted that the skeletal 
structures were intact with no deformity of the ribs seen to 
account for clinically apparent asymmetry in the rib cage.  
The impression was that the x-ray was within normal limits.  

Upon physical examination, the Veteran was found to have a 
prominent asymmetry with a bulging deformity of the inferior 
lateral left ribcage.  This was tender to bilateral 
compression and the examiner commented that this was 
consistent with the Veteran's report of being kicked multiple 
times in the ribcage.  

This opinion means only that if the Veteran were kicked in 
the ribs during service, as he has alleged, his rib cage 
deformity would likely warrant service connection.  The Board 
finds that the examiner's report is not evidence that the 
Veteran was assaulted during service.  

In this regard, at the time of this examination over three 
decades had elapsed since the Veteran's service, a 
considerable time from during which the Veteran could have 
sustained some injury to his ribs, including a March 2004 
motor vehicle accident that the Veteran reported during a 
different as noted below.  This opinion, conditioned on the 
occurrence of the alleged inservice assault and jeep rollover 
is without probative value as the Board determines below that 
these events did not occur.  

In a report of medical examination conducted on November 9, 
2004, for the purposes of determining if the Veteran had a 
service connected disability of his spleen, his account is 
repeated as follows:

He and several others were granted an 
overnight pass and they went to Juarez, 
Mexico where they did some heavy 
drinking.  There was apparently and 
altercation and he was running to the car 
when he was knocked down by one of his 
buddies who seemed to have gone somewhat 
berserk.  While he was on the ground the 
man kicked him repeatedly around the 
abdomen, ribcage and back and kept 
screaming, "I'm going to kill you."  He 
apparently was marginally conscious and 
was taken to the car and he awakened in 
the morning back in the barracks.  He 
cleaned himself and then went to sickbay 
where he stated that they sent him to 
Beaumont Hospital at Fort Bliss.  He 
states that he did not tell anyone about 
the altercation and that his 
consciousness was sufficiently clouded 
that they did a (very traumatic) spinal 
tap.  He was then kept in bed for about a 
week and was told that his spleen had 
"been somewhat injured and was somewhat 
enlarged."  

Physical examination revealed no spleen tenderness.  The 
examiner stated that was not likely that the Veteran's spleen 
was substantially damaged while on active duty.  

This is evidence against the Veteran's claim because this is 
evidence that the Veteran has no current disability involving 
his spleen.  The physical examination of the Veteran leading 
to this finding provides an adequate basis for the finding.  
There is simply no more to be explained in the situation 
where there is no evidence of the claimed disability.  

Examination did reveal that the Veteran was exquisitely 
tender around the inferior margin of the left ribcage.  The 
examiner stated that the Veteran winced noticeably and 
withdrew after minimal palpation of the cartilaginous aspect 
of the lower left ribcage.  He diagnosed costochondritis of 
the lower chest and opined that the current costochondritis 
had no connection to injuries during service.  He also stated 
that recent x-ray showed no evidence of bony abnormality of 
the ribcage.  

This is evidence against his claims for service connection 
for residuals of injury of his rib cage and his spleen.  Of 
note is that the lack of an explanation by the examiner as to 
why the costochondritis is not related to service is not 
necessary here because the Board determines in this decision 
(based on the evidence) that the inservice events that the 
Veteran has alleged as causing a rib cage injury did not 
occur.  

A report of November 9, 2004 examination with regard to a 
claim for service connection for headaches includes the 
Veteran's report of the alleged beating, as follows:  

He states that about four or five weeks 
after going into the service he was on 
pass and he was in Mexico.  He ended up 
being assaulted, hit on the head and 
kicked.  He states he went to sickbay and 
was in the hospital for a period of time.  
He was diagnosed with mononucleosis and 
had an enlarged spleen.  The patient 
states that he did not tell them 
regarding the assault because he was 
concerned.  I cannot find anything in the 
record indicating any head injury, facial 
injury or facial fracture or record of 
the assault.  

Of particular note is that this November 9, 2004 report 
includes the Veteran's account that he was involved in an 
automobile accident on March 10, 2004.  Furthermore, the 
Veteran's lack of report of this automobile accident during 
the November 2, 2004 examination indicates a selective report 
of history on his part consistent with a less than forthright 
approach to these examinations.  This is of interest to the 
Board because it provides a basis for the tenderness of the 
rib cage noticed by the examiner during the November 2, 2004 
examination.  There is no evidence of record of any previous 
report by the Veteran of painful ribs.  A recent injury 
certainly is more believable than that the Veteran had ribs 
so painful that he winced if touched for thirty five years 
but did not seek treatment over that time span, including his 
time during service.  

A report of a November 15, 2004 VA examination for the 
Veteran's claimed PTSD also includes an account of the 
alleged beating during basic training.  In that account, the 
Veteran reported that during basic training he ended up on 
the hospital for about 60 days.  He reported "I got beat by 
another recruit."  In another section of the report is 
recorded the following account:  

I was in basic training three or four 
weeks and I got beat by another recruit.  
The mess sergeant and the recruit and I 
went drinking in a bar in Mexico.  While 
we were there something happened in the 
bar."  The veteran said that he stepped 
outside and had left the bar when 
"something happened in the bar.  [R] 
(the recruits name) and the mess sergeant 
came running out.  They said 'run'.  I 
was standing behind the car when [R] hit 
me on the side of the head.  I fell down.  
He started kicking me.  I was on the 
ground, he started kicking me.  I passed 
out.  The next thing I knew, I was in the 
car.  He basically kept hitting me.  I 
passed out.  I kept passing out and 
coming to.  The next think I knew, I was 
at the border (the border between the 
United States and Mexico.).  I tried to 
get out of the car.  Right before I got 
to the guard (at the United 
States/Mexican border).  [R] said "I'll 
kill you if you say anything.'  I did not 
say anything; I just kept coming to and 
passing out.  We were across the border 
and [R] kept telling the mess sergeant 
'I'm going to kill him' and the mess 
sergeant said 'hey, don't do that.'  I 
must've passed out after that.  The only 
thing I can remember after that is [R] 
dragged me into the bunk.  I can't 
remember if the mess sergeant was there 
or not.  In the morning, it must've been 
Sunday morning, nothing was going on, 
nobody was there.  I managed to get to 
the latrine.  I looked in the mirror.  
There was great big spots on my face.  I 
made it to the orderly room and the DI 
said, 'get your ass to sick bay', so I 
went to sickbay and they sent me to the 
hospital.  I was too ashamed to tell them 
what happened.  I already had an Article 
15 and I was afraid they thought I had 
spinal meningitis.  They diagnosed me 
with a large spleen and spinal nucleosis.

He also reported that when he was in the hospital "[t]hey 
overdosed me on Darvon one night.  I almost died.  They had 
to give me something to reverse it."  

He also reported that he was in a jeep rollover during 
service and the person with him in the jeep broke his toe.  
He reported that he was not hurt but that he has suffocating 
feelings caused by the jeep rollover.  

In the report of the November 2004 audiology examination, it 
is documented that the Veteran suffered from exposure to 
"Military - acoustic trauma (no E.P. in concrete pit with 
machine gun & nuclear missiles) - MVA & assault with head 
injury."  

In treatment notes beginning in March 2005, the Veteran began 
reporting the additional inservice stressor of military 
sexual trauma.  An April 2005 social work note documents the 
Veteran's report that he was the victim of a sexual assault 
during service.  According to this account, the Veteran did 
not report the sexual assault to the VA examiner in 2004 out 
of shame.  Notes from the same therapist dated in July 2006 
stated the following: "Began trauma work with [the Veteran] 
related to three events which occurred while he was in the 
military:  A severe beating in Basic Training, ongoing sexual 
harassment while stationed in Germany, and a sexual assault 
while stationed in Germany."  

VA treatment notes from July and August 2006 documents the 
following: "Continued trauma work with [the Veteran] related 
to ongoing sexual harassment while he was stationed in 
Germany.  [The Veteran] has requested that at the conclusion 
of this work, these events of his military history be 
documented in his medical record."  The July note also 
includes the explanation that the Veteran had not told the VA 
examiner of the sexual assault because he was too 
embarrassed."  

In a treatment note dated in November 2006, the Veteran 
provided more details of his alleged personal assault, sexual 
trauma, and sexual harassment during service, as well as 
other information about his early period of service.  

In that account the time frame changes a bit, with the 
Veteran reporting that the alleged beating occurred toward 
the end of boot camp.  In this account, he reports that the 
recruit "R" knocked him down, he hit his head on the curb, 
and R kicked him all over his body, his head, torso, 
genitals, and legs.  This account also was recorded as 
follows:  

[R] and the Sergeant picked [the Veteran] 
up and threw him in the back of the care.  
He said the Sergeant was driving and [R] 
leaned back saying "I'm going to kill 
him."  [The Veteran] heard the Sergeant 
say no and "I began begging for my life.  
I was in tremendous pain, I didn't know 
what was happening, I was terrified and 
though I would die, that he would kill 
me.  I didn't know what to do."  He is 
not sure what happened next as the next 
thing he remembers is being dragged 
between [R] and the Sergeant at the 
barracks and being thrown on his bunk."  

He states that the next morning he looked in the mirror and 
his "face was pulverized and my body was swollen with welts 
and I had a rash on my body that looked like I'd been hit 
with buckshot."  He also reported that he and R were from 
the same home town and had joined the army on the buddy 
system even though they did not know each other.  

Included in the Veteran's service personnel records are 
"UNIT ORDERS" dated in March 1969 which list both the 
Veteran and R as receiving nonjudicial punishment of 
forfeiture of 23 dollars for misconduct occurring on March 
17, 1969.  

This account also includes that he was subject to a spinal 
tap which he thinks was improperly performed.  He reported 
that he was hospitalized for 47 days, including 21 days at 
home on medical leave.  He also reports that during this 
hospitalization his heart stopped after being given pain 
pills, something happened to his heart and a doctor came in 
and gave him a shot.  This account also includes the 
Veteran's belief that his failure to tell medical staff about 
the beating leads them to think he had spinal meningitis.  He 
opined that there had been an outbreak of spinal meningitis 
and he believes that is why he was given a pass for 24 hours 
- to reduce the risk of exposure.  

These notes also record the Veteran's account that when he 
was stationed in Germany he was subjected to continual verbal 
and physical harassment from three other soldiers who "would 
touch each other in a sexual manner and would touch and grab 
at him on his legs, thighs and buttocks while talking about 
sex/sexual acts using graphic and obscene language."  He 
reported that he was frightened by these men and feared that 
they would in fact assault him.  He reported that this 
harassment occurred throughout his tour in Germany.  He also 
reported several incidents when these soldiers allegedly 
attacked him and indicated that he was unsure as to whether 
there was a more intimate sexual assault.  

He described one threatening incident as follows:  

I kept a screwdriver near the door for 
protection.  The three men, they were 
screaming and yelling and [H - one of the 
three] said 'I'm going to kill you, you 
SOB.'  He was swearing and the profanity 
was extreme.  I grabbed the screwdriver 
and hid behind a locker.  I was praying 
they wouldn't get in.  A guy named [G.H.] 
had disappeared about a week earlier, no 
one said what had happened to him but I 
had heard him screaming one night.  I was 
terrified they were going to kill me.  I 
don't know what happened, I can't 
remember.  I don't think they got in the 
room.  

The clinician who took this report thought the Veteran to be 
credible.  This clinician also stated "His not being able to 
remember if a sexual assault happened does not mean that it 
did not happen."  

This last statement draws into question the social worker's 
judgment and reasoning - given this reasoning anything is 
possible even if no one remembers anything.  This statement 
impacts negatively on her assessment of whether the Veteran 
is credible.  

Regardless, the Board, not a VA social worker, is the finder 
of fact and makes the determination as to credibility upon 
review of the entire record.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In a later case, the 
Court stated that in the context of a claim for PTSD based on 
inservice personal assault, the special evidentiary 
development procedures (those now incorporated by 38 C.F.R. § 
3.304(f)(3)) meant that this holding in Moreau was modified 
to the extent that evidence of behavior changes during 
service may require interpretation by a clinician in relation 
to a diagnosis.  Patton v. West, 12 Vet. App. 272, 280 
(1999).  

In this case, however, there is no evidence of inservice 
behavior changes for a clinician to interpret.  Rather, the 
VA social worker simply believed the Veteran's account.  Her 
belief in his account, first related more than three decades 
after the alleged incidents and immediately following the 
RO's denial of his claim for service connection for PTSD 
based on a different alleged inservice stressor, is not 
corroboration of the alleged assault or any other event 
during service.  

This case turns on whether the Veteran's account of the above 
incidents is credible.  In order to make this determination, 
the Board has reviewed the service treatment records, 
including records of inpatient treatment at Beaumont Hospital 
and compared the history recorded in those records to the 
Veteran's accounts as recorded some 35 years later in these 
VA treatment records.  This comparison makes it abundantly 
clear that the Veteran's accounts are not to be believed.  

The Board notes that the Beaumont Hospital inpatient records 
were not associated with the claims file until after April 
2008.  This is evidenced by a deferred rating decision dated 
in April 2008 which states that the records should be 
obtained and by a printout attached to the hospital folder 
indicating that the records were sent to VA in June 2008.  
Hence, the clinicians that rendered the reports in 2004 did 
not have the benefit of viewing these records.  

In April 2009, the Veteran underwent another VA examination 
of his spine.  Apparently the Beaumont Hospital records were 
presented to that examiner.  From that examiner's report, she 
believed the Veteran's account of an assault prior to 
hospitalization in April 1969.  That belief could only be 
based on the Veteran's account because, as explained in the 
paragraphs that follow, the hospitalization records do not 
make any mention of an assault and the Veteran did not report 
the assault.    

Whether the alleged stressors occurred is not a medical 
question but rather a question of ordinary fact.  The records 
were reviewed by the RO prior to readjudication of the 
Veteran's claim and the records provide evidence highly 
unfavorable to this claim but provide no evidence favorable 
to his claim.  There is not need for clinicians to review 
these records because the records are wholly unfavorable to 
the Veteran's claims

Service personnel records show that the Veteran entered 
active service on February 28, 1969.  Four days later, on 
March 3, 1969, he reported for medical treatment for trouble 
with nose bleeds and low back pain.  He again reported low 
back pain on March 5, 6, and 7.  The March 7 report includes 
report of pain in both testicles.  He was admitted to 
Beaumont Hospital on March 7 for an upper respiratory 
infection and discharged three days later on March 10 at 
which time he was afebrile, reported mild low back pain, no 
headache, and that he felt well.  

On March 14, 1969 he again reported low back and testicular 
pain.  He received an Article 15 nonjudicial punishment for 
being absent without authority from March 15 to March 16 and 
was punished by forfeiture of twenty three dollars and 
restricted to company area for 14 days.  

On March 27, 1969, four weeks after entrance into service, 
the Veteran was hospitalized and diagnosed with an upper 
respiratory infection and pneumonia.  By April 2, 1969, he 
had developed a rash.  On April 5, 1969, he was discharged 
from hospital care at 0800 with a temperature of 98 degrees 
and returned to duty.  There is no mention of a 24 hour pass.  

On April 6, 1969, the Veteran was again admitted for hospital 
care.  This time he presented for treatment with vomiting.  
This narrative summary reports includes a history of present 
illness as follows:  

This is a 17 year old basic trainee who 
presents with vomiting.  The patient was 
hospitalized on Ward 28 on 27 Mar 69 with 
exudative pharyngitis and right middle 
lobe infiltrate.  He was treated with 
penicillin, became afebrile and had a 
benign course until 2 April when he 
developed a morbilliform rash which was 
suspected to be rubella.  This began to 
clear and he was discharged on 5 April 
(one day prior to admission).  At this 
time he began to have nausea and then 
vomited X1 he also had a mild headache 
and generalized malaise.  On the night 
prior to admission he was seen in his 
dispensary and again this morning, and 
was admitted to Ward 28 at that time.  He 
has had pain in the left knee but no 
clear swelling.  

This report also noted that the Veteran had been hospitalized 
four months earlier, as a civilian, for possible meningitis.  
This of course explains why the medical staff conducted 
tests, including the spinal tap, for meningitis.  

Physical examination on April 6 revealed a white male in no 
acute distress, with an atraumatic head.  Mouth examination 
revealed petechiae in the mucosa, enlarged tonsils, 
generalized lymphadenopathy of the neck with rubbery 
consistency, lungs were clear to auscultation, examination of 
the abdomen revealed that the spleen was 2 finger breadths 
below the left costal margin.  Skin examination revealed a 
diffused petechial eruption, mostly on the face, back and 
axilla.  

Handwritten notes from April 6, 1969 include that the Veteran 
had dried blood in both nostrils and crusting of the nares 
bilaterally.  He reported at admission that he had a history 
of five weeks of nosebleeds, profuse at times with spitting 
up of blood and/or soiling of the pillow at night.  These 
notes also report that he had numerous petichiae of the 
periorbital area, both shoulders, back legs, and palative 
mucosa.  Impression on admission was possible infectious 
mononucleosis.  This was confirmed by laboratory testing.  

There is no indication that the spinal tap performed on the 
Veteran on April 6, 1969 was other than routine or that he 
suffered an overdose of Darvon or had heart trouble from the 
Darvon.  Indeed, April 6, 1969 notes mention only that he had 
a spinal tap.  On April 9 he was given Darvon at 0900 and was 
better by 0945.  He was also given Darvon that same evening 
for relief of headache.  On April 10 he was given seconal 
following complaints of nervousness.  He was again given 
Darvon on April 13 for headaches.  There is no mention of an 
adverse reaction to this drug.  This tends to show that the 
Veteran is not an accurate historian.  

He spent 15 days in the hospital, and 21 days on convalescent 
leave for a total duration of 36 days.  He was asymptomatic 
during hospital stay, his rash cleared and on return from 
convalescent leave the spleen could not be palpated.  An 
inpatient hematology clinic consult, dated April 10, 1969, 
documents that the Veteran was admitted because he had a 
fever and the impression was that he may have meningitis.  
Final impression was infectious mononucleosis.  

According to the Veteran some four weeks into basic training 
he was given a twenty-four hour leave and was beaten and 
reported to clinic the next day.  But following the timeline 
found in the service treatment records, the Veteran was 
discharged on April 5 at 0800 after being treated for 
pneumonia on an inpatient basis and seen that same night and 
again the morning of April 6.  This is not consistent with 
the Veteran's account that he sought medical treatment in the 
morning following the alleged beating and had passed out the 
night before.  April 5 is the only possible day that he could 
have been referring to because he was in the hospital all day 
April 4.  

In short, the Veteran would have the Board believe that he 
was discharged from Beaumont Hospital on April 5, given a 24 
hour pass, went drinking in Mexico, was beaten, came back, 
and was readmitted the next day.  

Adding to the incredibility of his account is that, according 
to the Veteran, his face was pulverized, he suffered injuries 
to his spleen, he had a rash from the beating, and that his 
injuries were so noticeable that another soldier, upon seeing 
him, sent him for medical treatment.  Yet, these apparently 
highly visible injuries went undetected by trained medical 
personnel who performed and documented a physical examination 
of the Veteran.  His account just does not fit with findings 
such as an "untraumatic head." 

The Board is aware of the findings of dried blood in the 
Veteran's nose, but notes that he complained of nose bleeds 
for the past five weeks.  

Nor has the Board ignored the finding that the Veteran had a 
petichial rash of the face, back and axilla on admission.  
However, the Veteran had the same rash in the mucosa of the 
mouth, an area that would not have been abraded during a 
beating.  An initial assessment by medical personnel of 
possible infectious mononucleosis, which is what the report 
states after listing the Veteran's spleen abnormality and 
rash, was more in keeping with the reason for these symptoms 
given that the report shows that he tested positive on the 
mononucleosis test.  

Additionally, a clinician explained in the April 10, 1969 
hematology consult report that patients with mononucleosis 
when treated with ampicillin tend to develop rashes.  This 
report also noted that the Veteran had been treated with 
penicillin for his recent respiratory and pulmonary 
infections.  Thus, his rash is completely explained by 
clinicians and therefore is not evidence that he was 
assaulted.  

What is highly likely is precisely what is recorded in the 
Beaumont Army Hospital records.  That the Veteran was 
discharge on the 5th, felt ill, reported to the dispensary, 
was readmitted on the 6th and diagnosed with the illness that 
caused his symptoms, mononucleosis.  

There is no discernable reason that the medical professionals 
who contemporaneously recorded the events listed above would 
have been other than accurate.  On the other hand, the 
Veteran does have a motivation to misrepresent his 
hospitalization, i.e. support of his claim for VA 
compensation benefits.  

As between the Veteran's account that he was hospitalized 
following a physical assault while on 24 hour leave in Mexico 
and the account of his hospitalizations as recorded in the 
Beaumont Hospital records, the Board finds the account in the 
hospital records more believable.  This is not an arbitrary 
finding but rather one based on what clinicians found on 
examination and the timeline of the Veteran's admissions.  

More evidence that the Veteran has fabricated his story about 
the beating in Mexico are the inconsistencies in his reports.  
In the November 2, 2004 report he stated that he lost 
consciousness for a short period of time after his head hit a 
curb and then awoke to being kicked.  In the November 15, 
2004 examination report he recalled coming across the border, 
recalled statements made by his alleged attacker and a mess 
sergeant in the car, and recalled being dragged by R to his 
bunk but did not recall if the sergeant was present.  In the 
treatment notes from November 2006 he recalled being dragged 
to his bunk between R and the sergeant and even recalled R 
continuing to verbally abuse him.  The Veteran has not kept 
his story straight and these inconsistencies are evidence 
that he has manufactured the beating.  

This alone would not be sufficient for the Board to determine 
that the account did not occur as it is reasonable that some 
details of an actual event could be obscured by the passage 
of time.  But, his account that his face was "pulverized" 
is so inconsistent with the findings of the medical 
professionals who examined him as to greatly increase the 
probability that his account has been manufactured.  The 
timeline of events as described in the service treatment 
records, showing that this incident had to have occurred on a 
single day between his discharge from the hospital on April 5 
and his readmittance on April 6 again raises the probability 
that his account is not true and that the alleged beating 
never occurred.  

Additionally, according to the Veteran's account, an unknown 
"mess sergeant" witnessed this entire assault but failed to 
report the attack to anyone, even following the Veteran's 
hospitalization.  So to believe the Veteran's account, on top 
of the above inconsistencies, the Board would have to believe 
that this sergeant was so lacking in character as to not 
report the assault.  Taking all of the above into 
consideration, the Board finds that there was the alleged 
assault did not occur and is a fabrication on the part of the 
Veteran.  

Nor does the Board believe the Veteran's account of sexual 
assault occurring while he was stationed in Germany.  The 
Veteran's unbelievable account as described above already 
indicates that he is not credible.  

The Board simply does not believe this account.  

Finally, the treatment notes from July and August 2006 
showing that the Veteran specifically requested that the 
social worker document a military history of sexual trauma.  
Given the rest of the evidence, and lack thereof, of record, 
his reports from 2004 forward do not construct a true history 
of events alleged to have occurred in 1970 to 1972.  What his 
request does tend to show, again, when considering the entire 
record, is an intent to fabricate a history for the purposes 
of obtaining VA benefits.  

As to the alleged jeep rollover, this, as with all of this 
Veteran's alleged stressors, is not documented anywhere in 
his service records and, as with his other alleged stressors, 
no report of the alleged event is found for the intervening 
decades between his release from service and his efforts to 
obtain VA compensation benefits.  Even his account of this 
incident is unbelievable.  The Veteran reported the jeep 
rolled over five times and landed on him and a fellow 
soldier, but a group of officers and enlisted personnel all 
conspired to not report the accident and that the other 
soldier suffered a broken toe in the rollover.  

This account also requires that the Board believe that, even 
though someone suffered a broken bone in the accident, none 
of the officers or enlisted personnel, including the soldier 
who suffered the broken bone, reported the accident.  

None of the alleged events leading to his claims are 
unreported in his service records or by the Veteran between 
his service and the after his claims were filed.  That one 
incident may go unreported is, perhaps, believable.  But that 
all of the events went unreported is not.  The Veteran has 
offered excuses for the lack of any report.  The number of 
incidents that he has reported in the context of seeking VA 
benefits and the absence of any contemporaneous report of any 
of the incidents, and the multitude of excuses that he has 
offered tends to show that the Veteran has fabricated all of 
the incidents.  

In short, the Board finds the history of the Veteran's 
service as reported in his service records to be a true 
account of the significant events during his service and 
finds that his reports many decades after service do not 
reflect any actual events.  

As the sole basis for the Veteran's claims for service 
connection for PTSD and residuals of rib injuries are the 
alleged inservice incidents described above.  As the Board 
has determined that these incidents did not occur, the appeal 
as to these issues must be denied.  

As to the claim for residuals of a spleen injury, no evidence 
of record shows that the Veteran has had a disability of the 
spleen, including any residuals of the palpable spleen noted 
in 1969.  The examination report from November 9, 2004 
provides expert evidence that the Veteran has no disability 
of the spleen related to that 1969 finding.  

The Board has considered the Veteran's opinion that he has a 
spleen disability.  However, his opinion is not competent 
evidence because he has not demonstrated the medical 
expertise necessary to offer a competent opinion as to 
whether he suffers from a disability of his spleen.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

Whether a question involving medical matters is subject to 
lay evidence depends on such factors as the complexity of the 
question and whether a resolution of the question can be 
arrived at through observation with the five senses.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (because the unique 
and readily identifiable features of varicose veins are 
capable of being observed by a layperson, the presence of 
varicose veins is not a medical determination); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions such 
as a type of cancer).  

Whether the Veteran currently has a disability of the spleen 
is a complex medical question not answerable by lay 
observation via the five senses.  As such, his opinion in 
this matter is not competent evidence.  

Nor is there any competent evidence of record that the 
Veteran has any disability involving his spleen.  Indeed, a 
May 1969 report form Beaumont Hospital indicates that after 
the Veteran returned from convalescent leave his spleen could 
not be palpated.  In this regard, the physician who examined 
him on November 9, 2004, diagnosed only costochondritis of 
the left lower chest wall and, importantly, stated that it 
was not likely that his spleen was substantially damaged 
during active duty and that the costochondritis was not 
related to his service.  The mere fact that his spleen was 
palpable for a short time during service is not evidence that 
he has a disability of the spleen.  Without proof of the 
claimed disability was present at some point after the filing 
of the claim for service connection, there can be no grant of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Based on the entire record, the Board finds that the 
preponderance of evidence is against the Veteran's claims for 
service connection for PTSD, residuals of a rib cage injury, 
and residuals of a spleen injury.  Hence, his appeal as to 
these issues must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the only information provided to the Veteran 
regarding how VA assigns effective dates and disability 
ratings was that included in the September 2006 statement of 
the case.  The inclusion of such notice in a statement of the 
case does not generally satisfy the VCAA requirements.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
RO denied service connection for PTSD, residuals of a spleen 
injury and residuals of rib cage injury and the Board here 
denies the appeal.  As service connection is not established 
for these disabilities, neither a disability rating nor an 
effective date will be assigned.  Therefore, any defect in 
notice with regard to these elements is harmless error.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims, including the relaxed evidentiary standard for his 
claim for service connection for PTSD based on an alleged 
inservice personal assault stressor.  This letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, service hospitalization records, service personnel 
records, VA outpatient treatment records.  

In VA treatment records from January 2006, the Veteran 
reported that he had been preparing forms for Social Security 
benefits.  In notes from March 2006, he reported that he had 
been denied Social Security Benefits.  These notes are in the 
context of a claim for benefits based on psychiatric 
disability.  

The claims file is absent for evidence that VA has requested 
records from the Social Security Administration.  However, 
even if such records exist the records cannot establish that 
the occurrence of the events that the Veteran has reported as 
giving rise to his claims for service connection many years 
ago.  Therefore the records are not pertinent to his claims 
and VA has no duty to obtain the records.  The Veteran was 
afforded relevant and adequate VA examinations in November 
2004.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a rib injury is denied.  

Service connection for residuals of a spleen injury is 
denied.  


REMAND

Service treatment records show reports of back pain.  These 
were noted by the physician who examined the Veteran's spine 
on November 9, 2004.  Additionally, the Veteran has alleged 
that a spinal tap performed in 1969 caused a disability of 
the lumbar spine.  

The report of the November 9, 2004 examination included 
mention of the Veteran's inservice reports of low back pain 
diagnosed current degenerative joint and degenerative disc 
disease of the lumbar spine.  However, the examiner provided 
no opinion as to whether there was a nexus between these 
facts.  

"Once the Secretary undertakes the effort to provide and 
examination, when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide and 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

Here, the lack of any opinion regarding a nexus between the 
Veteran's in service reports of low back pain (and for that 
matter his assertion that a spinal tap caused his current low 
back pathology) renders the examination inadequate.  

The Board has reviewed the report of the April 2009 VA 
examination of the Veteran's spine.  In that report, the 
examiner attributed the Veteran's current spine pathology to 
his alleged inservice assault.  Apparently she found the lack 
of mention of the assault in the Beaumont Hospital records 
unimportant.  The Board does not.  Rather, the Board has 
determined that the assault did not occur.  Hence, the report 
from the April 2009 examination is not of any value in 
answering the question as to whether the Veteran's current 
lumbar spine pathology is related to his service.  

On remand, the Veteran must be afforded another VA 
examination of his lumbar spine, including review of his 
service treatment records, and an opinion must be obtained as 
to whether there is a nexus between the Veteran's service and 
his current back pathology.  This opinion must be supported 
by a rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his lumbar spine.  The 
examiner is asked to review the Veteran's 
service treatment records and provide a 
medical opinion as to the relationship, if 
any, between the current pathology of the 
Veteran's lumbar spine and his service.  
In providing that opinion, the examiner is 
advised that the Board has determined that 
the Veteran did not suffer any assault 
during his service.  Hence, an attribution 
of a lumbar spine disability to an assault 
during service is not an adequate opinion.  

The examiner is asked to address the 
following:  

Whether it is as likely as not (a 50 
percent or greater probability) that 
current pathology of the Veteran's lumbar 
spine was caused by his service.  The 
examiner is asked (but not required) to 
comment on the spinal tap which was 
performed on April 6, 1969 as well as his 
reports of back pain on March 3, 5, and 7, 
1969 and November 1970, as documented in 
the service treatment records.  

A complete rationale must be provided for 
all opinions stated.  Conclusions and data 
without a rationale do not constitute and 
adequate examination for VA purposes.  

2.  After ensuring that the above 
requested development is completed 
satisfactorily, as well as any other 
indicated development, readjudicate the 
issue of service connection for a lumbar 
spine disability.  If the benefit remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


